Prima facie evidence of ineligibility of one of the members of the jury to sit as a juror was disclosed by statements made outside the jury room and having no relation to the deliberations of the jury. The disclosures *Page 536 
were sufficient, even though contained in affidavits of jurors, to require the court to make inquiry as to their truth for the purpose of determining the question of eligibility. (People v.Leonti, 262 N.Y. 256.)
The order should be affirmed, with costs, and the question certified answered in the negative.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed, etc.